676 S.E.2d 54 (2009)
STATE of North Carolina
v.
PHILIP MORRIS USA, INC.; R.J. Reynolds Tobacco Company; Brown & Williamson Tobacco Corporation, Individually and as successor by merger to The American Tobacco Company; and Lorillard Tobacco Company.
No. 2P05-3.
Supreme Court of North Carolina.
March 19, 2009.
Buren R. Shields, III, Special Deputy Attorney General, for State of NC.
Michael T. Medford, Judson A. Welborn, Raleigh, Alexander Shaknes, New York, NY, James D. Mathias, Brett Ingerman, Baltimore, MD, Thomas J. Frederick, for Philip Morris.
Burley B. Mitchell, Jr., Raleigh, W. David Edwards, Winston-Salem, Stephen Ray Patton, for R.J. Reynolds.
Jim W. Philips, Jr., Greensboro, Charles E. Coble, Raleigh, Penny Reid, Idit Froim, New York, NY, for Lorillard.
Mark A. Ash, Clifton L. Brinson, Raleigh, Elizabeth McCallum, Robert Brookhiser, Washington, DC, for SPMs.
Keith H. Johnson, Raleigh, for SPM VIBO.
Prior report: ___ N.C.App. ___, 666 S.E.2d 783.

ORDER
Upon consideration of the petition filed on the 7th day of November 2008 by State of NC in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 19th day of March 2009."
Upon consideration of the petition filed by State of NC on the 7th day of November 2008 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 19th day of March 2009."